Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	Applicant’s amendment, filed on March 18, 2022 has been considered and entered in full.
2.	Applicant’s amendments to the claims as provided have been considered and are persuasive; therefore, all the rejections on the respective claims have been withdrawn.

Allowable Subject Matter
Reasons of Allowance:
3. 	Claims 15-21, 23-25 and 28-37 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		Regarding claim 15-21, 23-25 and 29-35, these claims were allowed in the previous office action mailed on 01/28/2022.  Regarding claim 28, claim 28 as amended now recites subject matter “the circuitry is further configured to calculate the first value by allocating a first weight to a value of brightness at a first area of the first portion and a second weight, which is different from the first weight, to a value of brightness at a second area of the first portion different from the first area” and the closest prior art as cited do not teach the subject matter in combination with other limitations. Therefore claim 28 is allowable. All other claims depending on claim 28 are allowable at least by dependency on claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 25, 2022